Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-7 and 9-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2004/0252030 to Trimble et al (hereafter referred to as ‘Trimble’) in view of US 20180131467 to Sankar et al (hereafter referred to as ‘Sankar’).
As for claim 1, Trimble teaches a trainable transmitter (Figure 10, reference number 10; transmitter. See also paragraph 0063), comprising: a user interface (Figure 10, reference number 15; selecting user interface. See also paragraph 0064); a memory comprising control data configured to control a plurality of remote control devices (Figure 10, reference number 33A; memory); a transmitter circuit configured to generate and transmit signals in response to actuation of the user interface (Figure 10, reference number 15; RF transmitter); and a control circuit in communication with the user interface (Figure 10, reference number 33; microprocessor), the memory (Figure 10, reference number 33A; memory), and the transmitter circuit (Figure 10, reference number 15; RF transmitter), wherein the control circuit is configured to: retrieve the control data from the memory in response to an input received by the user interface; and control the transmitter circuit to transmit a plurality of control messages comprising coded transmissions for a plurality of remote control devices (paragraph 0066 teaches the microprocessor 33 of the transmitter unit includes a memory 33A…The memory 33A can include one or more read-only memory (ROM) devices for providing permanent storage for address codes, for example, and one or more random access memory (RAM) devices. As will be shown, the address codes include multiple target address codes and at least one master address code. The address codes uniquely identify items to be located and can be used to configure electronic tags to provide specific responses…The microprocessor 33 can include suitable interface circuits interposed between the inputs/outputs of the microprocessor and switch pad 15A, the RF transmitter 16 and the indicator 34. See also paragraph 0056 which teaches the transmitter unit 10 includes an RF signal transmitter 16 that transmits a plurality of coded RF signals each of which is detectable by a different one of the electronic tags 11-14).
However, Trimble fails to expressly disclose wherein the coded transmissions for the remote control devices are interleaved over a shared temporal period.
However, in the same field of endeavor Sankar teaches in paragraph 0042, the described techniques provide for use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)). The described time-interleaved transmission scheme may be implemented autonomously by a wireless device (such as a UE or a base station) and/or may be implemented at the request of a wireless device (such as a UE or a base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the technique that provides the use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)) as taught by Sankar with the transmitter taught by Trimble such that the coded transmissions for the remote control devices are interleaved over a shared temporal period, to provide on-demand time interleaving (Sankar, paragraph 0002).

In addition, Trimble teaches further wherein the coded transmissions comprise the plurality of control messages communicated in packs (paragraph 0072 teaches the packet protocol for the object locator system includes a preamble 78, and three data packets 79a, 79b and 79c. The preamble 181 contains a data pattern that "wakes up" or activates circuits of the electronic tags and provides a data recovery clock. The coded RF signal transmits a number of data packets over a two second period). 
As for claim 3, Trimble in view of Sankar teaches the trainable transmitter according to claim 2.
 In addition, Sankar teaches further wherein the control messages of each of the packs are interleaved over the shared temporal period (paragraph 0042, the described techniques provide for use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)).
As for claim 4, Trimble in view of Sankar teaches the trainable transmitter according to claim 2.
 In addition, Trimble teaches further wherein the packs comprise at least a first packet and a second packet (paragraph 0072 teaches the coded RF signal transmits a number of data packets over a two second period).

 In addition, Trimble teaches further wherein the first packet comprises a first code type configured to communicate with a first remote control device and the second pack comprises a second code type configured to communicate with a second remote control device of the plurality of remote control devices (paragraph 0074 teaches the transmitter unit 10 can transmit several different address codes to activate a various number of electronic tags. The address codes include target codes that are selectable using the transmitter unit 10 to identify a particular electronic tag attached to a particular item).
As for claim 6, Trimble in view of Sankar teaches the trainable transmitter according to claim 5.
 In addition, Trimble teaches further wherein the first code type comprises an activation signal for the first remote control device and the second code type comprises an activation signal for the second remote control device (paragraph 0074 teaches the transmitter unit 10 can transmit several different address codes to activate a various number of electronic tags. The address codes include target codes that are selectable using the transmitter unit 10 to identify a particular electronic tag attached to a particular item).
As for claim 7, Trimble in view of Sankar teaches the trainable transmitter according to claim 5. 
(Figure 12A, reference 79a; first pack comprised of two messages (references 80a and 80b)), and the coded transmission of the second pack comprises a third message and a fourth message (Figure 12A, reference 79b; second pack comprised of two messages (references 80a and 80b). Examiner interprets the messages of 79b to read on third and fourth message).
As for claim 9, Trimble in view of Sankar teaches the trainable transmitter according to claim 1.
 In addition, Trimble teaches further wherein the coded transmissions for the remotely controlled devices are sent at a plurality of carrier frequencies (paragraph 0110 teaches channel or DTMF code 1 is digit 1 (frequency pair 697 Hz and 1209 Hz), channel or DTMF code 2 is digit 2 (frequency pair 697 Hz and 1336 Hz), channel or DTMF code 3 is digit 3 (frequency pair 697 Hz and 1477 Hz) and channel or DTMF code 4 is digit 4 (frequency pair 770 Hz and 1209 Hz). DTMF code 5 (frequency pair 770 Hz and 1336 Hz) activates all tags of a group (by causing a master address code to be transmitted), DTMF code 6 (frequency pair 770 Hz and 1477 Hz) activates the transmitter unit into the normal annunciation mode, and DTMF code 7 (frequency pair 852 Hz and 1209 Hz) activates the transmitter unit into the extended annunciation mode. The DTMF code 6 can represent the default value for the control bits can be used to produce the drive pulse patterns for the normal annunciation mode for the audible and/or visual indicators as is described above with reference to FIGS. 12B and 12C. DTMF code 7 can be used to produce the extended annunciation mode. Alternatively, changing of one of the control bits can produce a different drive pulse patterns for the audible and/or visual indicators. In addition, a further DTMF signal, including frequency pair 941 Hz and 1209 Hz, corresponding to the "* key", (or frequency pair 941 Hz and 1477 Hz, corresponding to the "# key") is used as a portion of the code activating sequence. While reference is made to specific pushbutton keys for describing the operation of the object locating system, other ones of the available frequency pairs can be used to effect activation of the electronic tags). 
As for claim 10, Trimble in view of Sankar teaches the trainable transmitter according to claim 9.
 In addition, Trimble teaches further wherein the coded transmissions at the plurality of carrier frequencies are transmitted simultaneously at the plurality of carrier frequencies (paragraph 0110 teaches the radio frequency carrier signal is active for ten seconds for each validly-recognized DTMF tone sequence or each activation of a switch on the switch panel). 
As for claim 11, Trimble teaches a method for programming a trainable transmitter (paragraph 0078 teaches the transmitter unit 10 can be programmed to transmit a coded RF signal), comprising: receiving an input activating a programming routine (paragraph 0107 teaches An electronic tag, such as tag 11, upon power up (when the battery is placed in the unit) will enter a learn mode. Any activation of the telephone interface unit 20, at this point, will "brand" the tag(s) to that specific telephone interface unit. The "branding" of the electronic tags to specific telephone interface units ensures that one telephone interface unit will not activate electronic tags associated with another telephone interface unit while co-located); retrieving control data from a memory in response to the input, wherein the control data comprises a plurality of control messages configured to activate a plurality of remote control devices (paragraph 0066 teaches the microprocessor 33 of the transmitter unit includes a memory 33A…The memory 33A can include one or more read-only memory (ROM) devices for providing permanent storage for address codes, for example, and one or more random access memory (RAM) devices. As will be shown, the address codes include multiple target address codes and at least one master address code. The address codes uniquely identify items to be located and can be used to configure electronic tags to provide specific responses…The microprocessor 33 can include suitable interface circuits interposed between the inputs/outputs of the microprocessor and switch pad 15A, the RF transmitter 16 and the indicator 34); generating a signal comprising a plurality of packs of the control messages (paragraph 0072 teaches the packet protocol for the object locator system includes a preamble 78, and three data packets 79a, 79b and 79c. The preamble 181 contains a data pattern that "wakes up" or activates circuits of the electronic tags and provides a data recovery clock. The coded RF signal transmits a number of data packets over a two second period).

However, in the same field of endeavor Sankar teaches in paragraph 0042, the described techniques provide for use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)). The described time-interleaved transmission scheme may be implemented autonomously by a wireless device (such as a UE or a base station) and/or may be implemented at the request of a wireless device (such as a UE or a base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the technique that provides the use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)) as taught by Sankar with the transmitter taught by Trimble such that the encoded messages configured to activate at least two of the remote control devices are interleaved over a common temporal period; and transmitting the control signal over the common temporal period, to provide on-demand time interleaving (Sankar, paragraph 0002).
As for claim 12, Trimble in view of Sankar teaches the method according to claim 11.
 In addition, Trimble teaches wherein transmitting the signal comprises transmitting the plurality of packs at a plurality of carrier frequencies over the common temporal period (paragraph 0110 teaches channel or DTMF code 1 is digit 1 (frequency pair 697 Hz and 1209 Hz), channel or DTMF code 2 is digit 2 (frequency pair 697 Hz and 1336 Hz), channel or DTMF code 3 is digit 3 (frequency pair 697 Hz and 1477 Hz) and channel or DTMF code 4 is digit 4 (frequency pair 770 Hz and 1209 Hz). DTMF code 5 (frequency pair 770 Hz and 1336 Hz) activates all tags of a group (by causing a master address code to be transmitted), DTMF code 6 (frequency pair 770 Hz and 1477 Hz) activates the transmitter unit into the normal annunciation mode, and DTMF code 7 (frequency pair 852 Hz and 1209 Hz) activates the transmitter unit into the extended annunciation mode. The DTMF code 6 can represent the default value for the control bits can be used to produce the drive pulse patterns for the normal annunciation mode for the audible and/or visual indicators as is described above with reference to FIGS. 12B and 12C. DTMF code 7 can be used to produce the extended annunciation mode. Alternatively, changing of one of the control bits can produce a different drive pulse patterns for the audible and/or visual indicators. In addition, a further DTMF signal, including frequency pair 941 Hz and 1209 Hz, corresponding to the "* key", (or frequency pair 941 Hz and 1477 Hz, corresponding to the "# key") is used as a portion of the code activating sequence. While reference is made to specific pushbutton keys for describing the operation of the object locating system, other ones of the available frequency pairs can be used to effect activation of the electronic tags).
As for claim 13, Trimble in view of Sankar teaches the method according to claim 11.
(paragraph 0110 teaches channel or DTMF code 1 is digit 1 (frequency pair 697 Hz and 1209 Hz), channel or DTMF code 2 is digit 2 (frequency pair 697 Hz and 1336 Hz), channel or DTMF code 3 is digit 3 (frequency pair 697 Hz and 1477 Hz) and channel or DTMF code 4 is digit 4 (frequency pair 770 Hz and 1209 Hz). DTMF code 5 (frequency pair 770 Hz and 1336 Hz) activates all tags of a group (by causing a master address code to be transmitted), DTMF code 6 (frequency pair 770 Hz and 1477 Hz) activates the transmitter unit into the normal annunciation mode, and DTMF code 7 (frequency pair 852 Hz and 1209 Hz) activates the transmitter unit into the extended annunciation mode. The DTMF code 6 can represent the default value for the control bits can be used to produce the drive pulse patterns for the normal annunciation mode for the audible and/or visual indicators as is described above with reference to FIGS. 12B and 12C. DTMF code 7 can be used to produce the extended annunciation mode. Alternatively, changing of one of the control bits can produce a different drive pulse patterns for the audible and/or visual indicators. In addition, a further DTMF signal, including frequency pair 941 Hz and 1209 Hz, corresponding to the "* key", (or frequency pair 941 Hz and 1477 Hz, corresponding to the "# key") is used as a portion of the code activating sequence. While reference is made to specific pushbutton keys for describing the operation of the object locating system, other ones of the available frequency pairs can be used to effect activation of the electronic tags).
As for claim 14, Trimble in view of Sankar teaches the method according to claim 13. 
In addition, Trimble teaches wherein the first message is configured to activate a first remote control device of the plurality of remote control devices and the second message is configured to activate a second remote control device of the plurality of remote control devices (paragraph 0074 teaches the transmitter unit 10 can transmit several different address codes to activate a various number of electronic tags. The address codes include target codes that are selectable using the transmitter unit 10 to identify a particular electronic tag attached to a particular item).
As for claim 15, Trimble in view of Sankar teaches the method according to claim 11.
 In addition, Trimble teaches further wherein the plurality of packs form a first code configured to activate a first device of the remote control devices and a second code configured to activate a first device of the remote control devices (paragraph 0074 teaches the transmitter unit 10 can transmit several different address codes to activate a various number of electronic tags. The address codes include target codes that are selectable using the transmitter unit 10 to identify a particular electronic tag attached to a particular item).
(paragraph 0042, the described techniques provide for use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)).
As for claim 16, Trimble in view of Sankar teaches the method according to claim 15.
 In addition, Trimble teaches further wherein the first code comprises at least one null transmission period (paragraph 0110 teaches each tone sequence is followed by a quiet period of about a two second duration).
As for claim 18, Trimble teaches a trainable transmitter (Figure 10, reference number 10; transmitter. See also paragraph 0063), comprising: a memory comprising control data configured to control a plurality of remote control devices (Figure 10, reference number 33A; memory); a transmitter circuit configured to generate and transmit signals in response to an input (Figure 10, reference number 15; RF transmitter); and a control circuit in communication with the memory and the transmitter circuit, wherein the control circuit is configured to: retrieve the control data from the memory, wherein the control data comprises a plurality of control messages forming activation codes configured to activate a plurality of remote control devices (paragraph 0066 teaches the microprocessor 33 of the transmitter unit includes a memory 33A…The memory 33A can include one or more read-only memory (ROM) devices for providing permanent storage for address codes, for example, and one or more random access memory (RAM) devices. As will be shown, the address codes include multiple target address codes and at least one master address code. The address codes uniquely identify items to be located and can be used to configure electronic tags to provide specific responses…The microprocessor 33 can include suitable interface circuits interposed between the inputs/outputs of the microprocessor and switch pad 15A, the RF transmitter 16 and the indicator 34); and control the transmitter circuit to transmit the activation codes (paragraph 0056 which teaches the transmitter unit 10 includes an RF signal transmitter 16 that transmits a plurality of coded RF signals each of which is detectable by a different one of the electronic tags 11-14).
Trimble does not appear to expressly disclose wherein portions of each of the activation codes are interleaved concurrently transmitted during a common temporal period for at least two of the remote control devices.
However, in the same field of endeavor Sankar teaches in paragraph 0042, the described techniques provide for use of a time-interleaved transmission scheme for transmission of block(s) of encoded information, for example, code block(s) (CB(s)). The described time-interleaved transmission scheme may be implemented autonomously by a wireless device (such as a UE or a base station) and/or may be implemented at the request of a wireless device (such as a UE or a base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the technique that provides the use of a time-
As for claim 19, Trimble in view of Sankar teaches the trainable transmitter according to claim 18. 
In addition, Trimble teaches further wherein a first activation code of the plurality of activation codes comprises the control messages combined in a first pack and a second pack separated temporally by a null transmission period (paragraph 0110 teaches each tone sequence is followed by a quiet period of about a two second duration. Examiner notes that each tone sequence correlates to a control message pack).
6.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimble in view of Sankar as applied to claim 7 above, and further in view of US 20020039356 to You et al (hereafter referred to as ‘You’).
As for claim 8, Trimble in view of Sankar teaches the trainable transmitter according to claim 7.
Although Trimble in view of Sankar discloses a "base" device/method of the trainable transmitter, Trimble in view of Sankar does not expressly disclose wherein the control circuit is further configured to: control the transmitter circuit to transmit the third 
You discloses wherein the control circuit is further configured to: control the transmitter circuit to transmit the third message of the second pack between the first message and the second message of the first pack thereby interleaving the first code type with the second code type over the shared temporal period (paragraph 0046 a transmission interleaving method performed by an interleaver 100-2  that receives the input bit stream (X) and performs interleaving and outputs a converted bit stream (X'). At this time, the input bit stream (X) and the converted bit stream (X') includes the same data bits but in a different order) which is a "comparable" device/method of signal transmission that has been improved in the same way as the claimed invention.  The known "improvement" of You could have been applied in the same way to the "base" device/method of Trimble in view of Sankar and the results would have been predictable and resulted the control circuit is further configured to: control the transmitter circuit to transmit the third message of the second pack between the first message and the second message of the first pack thereby interleaving the first code type with the second code type over the shared temporal period.  Furthermore, both Trimble in view of Sankar and You use and disclose similar functionality (i.e., signal transmission) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
7.	Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach:
“The method according to claim 16, wherein at least one control message of the second code is transmitted during the null transmission period of the first code” (claim 17).
“The trainable transmitter according to claim 19, wherein a second activation code of the plurality of activation codes comprises the control messages combined in a third pack, wherein the controller is configured to transmit at least a portion of the third pack during the null transmission period between the first pack and the second pack” (claim 20).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA T STEPP JONES whose telephone number is (571)270-1659.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWNA T STEPP JONES/Examiner, Art Unit 2465                                                                                                                                                                                                        

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465